DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The substitute Specification filed 17 February 2021 obviates previous objections for the Drawings except for the following: 
Missing reference sign Air gap 1116 [0092] in the drawings 
The substitute Specification filed 17 February 2021 obviates previous objections for the Specification except for the following: 
The term “NuQ” [0063] requires a trademark in the sentence: “The 20Q NuQ fiber laser…”
The amendments to the claims, sufficiently address the previous objections to claims 1, 9, and 17 and rejections 35 U.S.C. 112(a) and 35 U.S.C. 112(b) to claims 1-17, and as such both have been withdrawn.
Applicant's arguments filed 17 February 2021 in regards to claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Although claims 1, 9, and 17 do not use the word “means,” a generic placeholder “elements” is used. The non-structural generic placeholder “element” is recognized term which may invoke 35 U.S.C. 112(f) (see MPEP 2181; Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998)). Furthermore, although the linking word “for” is not utilized, other words may be used such as “configured to” to associate a function with the placeholder. In addition, in certain . 
Applicant's further arguments submitted 17 February 2021 with respect to claims 1-17 as previously rejected under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. In particular, US Patent Publication 2016/0199132 [0052]; US Patent Application 16/219809 [005]; and  B. McCall et al. paper "Rapid Fabrication of Miniature Lens Arrays by Four-Axis Single Point Diamond Machining," published in Optical Society of America in 2013 [0084] were not considered. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Drawings
Air gap 1116 [0092]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Nufern” and “NuQ” [0063], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical elements” in claims 1, 9, and 17 and the corresponding dependent claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For purposes of examination, potential interpretations of “optical elements” include multi-lens array (e.g. [0007]), plurality of truncated lens (e.g. [0012]), or plurality of axicons (e.g. [0016]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "no less than 100,000 W/cm2” in claims 6 and 14, and “no less than 10,000,000,000 W/cm2" in claims 7 and 15 provide no end boundary rendering the claim indefinite. By using the phrase “no less than,” the applicant implies that the first focal region of the first sub-beam can have an infinite intensity. Consequently, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Depfenhart et al. (US 9486284 B2; hereinafter Depfenhart) in view of Teramura et al. (US 2006/0222042 A1; hereinafter Teramura) and Spikker et al. (US 2010/0069897 A1; hereinafter Spikker).
Regarding claims 1 & 9, Depfenhart discloses an optical system/method (e.g. title, abstract) comprising: an array of optical elements (e.g. Column 9, lines 3 -5; Figure 2, item 4) configured to receive a primary laser beam (e.g. Column 4, lines 64-65). Depfenhart teaches the primary laser beam is the combined light source of UVA light source (e.g. Figure 2, item 2) and second light source (e.g. Figure 2, item 3), both concentrated in the optical system (e.g. Column 4, lines 64-65). Depfenhart also teaches the optical elements generate a plurality of sub-beams (e.g. Column 8 Lines 61 – 63) whereas the sub-beams include several light beams. These sub-beams or several light beams are generated as a beam matrix which can be applied simultaneously as the focused light beams (e.g. Figure 2, item 51) to a plurality of focal regions (e.g. Figure 2, item 52) in a target tissue, also referred to as the treatment region of the skin (e.g. Column 11, lines 50-55). Depfenhart also teaches a first sub-beam of the plurality sub-beams. Through Figure 5, Depfenhart discloses generated focused light beams 51 from second lens system 54, which exit behind the adapter plate 7 of the light adapter 58, placed on the skin in such a way that the focused light beams 51 and the focus points 52 exit the light adapter 58. Depfenhart teaches with this arrangement, the beams can be spatially defined and thus can be positioned or guided (e.g. Column 11, lines 39-56). Depfenhart further teaches a first sub-beam of the plurality sub-beams is configured to generate plasma in a first focal region of the plurality of focal regions by laser parameters that are set or triggered, respectively, in such a way that in the focus point 52 with the tissue, either a thermal, a photoablative or a plasma-induced reaction is produced (e.g. Column 6, lines 25 – 29). Depfenhart further discloses the structure including the optical elements can generate a plurality of focused respective light spots or focus points (e.g. Figure 2, item 52; Column 8, lines 16-18). Although Depfenhart fails to disclose a pitch of the array of optical elements, Teramura discloses an optical system with an array of optical elements (e.g. title, abstract) and teaches a pitch between optical axes of 
Regarding claims 5 & 13, modified Depfenhart discloses the optical system of claims 1 & 9 further comprising a window configured to contact a tissue (e.g. Column 4, lines 50-53) and transmit the plurality of sub-beams (e.g. Column 10,  lines 64-66) where the focused light beams 51 exit behind the adapter plate 7 as shown in Figure 2.
. 

Claims 2, 4, 8, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Depfenhart, Teramura, and Spikker as applied to claims 1 & 9 above, and further in view of Xu et al. (US 6,739,766 B2).
Regarding claims 2 & 10, modified Depfenhart discloses the optical system of claims 1 & 9, however fails to teach the optical elements include a plurality of truncated lens. Due to the ambiguity of the claim language, it is unclear whether each optical element is truncated lens or some optical elements comprise of truncated lens. However under broadest reasonable interpretation, the claim element is read as “wherein each of the plurality of optical elements comprises a truncated lens.” 
Regarding claims 4 & 12, modified Depfenhart discloses the optical system of claims 1-2 & 9-10 wherein the plurality of lenses are arranged in at least one of a hexagonal array and a rectangular array. Through Figure 4b, schematically shows in top view from the first lens system 53. The arrangement shows four times four lenses in the x and y directions [rectangular array], wherein in each lens 55, the emitted focused light beams 51 (e.g. Column 11, lines 10-17). Although, Depfenhart fails to disclose the lens as truncated, it would be obvious to modify the lens to follow the teachings of Xu as previously described.  
Regarding claims 8 & 16 modified Depfenhart discloses the optical system of claims 1 & 9, however fails to teach a holder to hold the optical system. As indicated in Figure 4, Xu discloses an alignment frame 44 to hold the truncated lens array 48 (e.g. Column 4; lines 21-38).   It is inherent that the alignment frame or holder is configured to apply a lateral force on one or more optical elements of the plurality of optical elements in order to hold the truncated lens array without obstructing. Therefore, it would be obvious to person having ordinary skill in the art at the effective filing to modify Depfenhart to utilize the lens holder as taught by Xu, in order to stabilize and align a lens array when applying laser treatment. 

Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Depfenhart, Teramura, and Spikker as applied to claims 1 & 9 above, and further in view of Anderson et al. (US 2016/0199132 A1; hereinafter Anderson).
Regarding claims 3 &11, Teramura teaches a pitch between optical axes of the at least two adjacent optical elements of the plurality of optical elements is 1.2 mm with a focal length of 3 mm as well as other diameters (e.g. [0075]). Anderson teaches a method and apparatus for treating dermal melasma and states that microlenses can include different NA values, different sizes or radii, and/or different effective focal lengths in order to cater to the irradiation or skin treatment (e.g. [0019]). It would be obvious to person having ordinary skill in the art at the effective filing to modify Depfenhart with the teaching of Teramura for the purpose of providing an optical system that has specific dimensions to obtain desired results of laser therapy or treatment as implied by Anderson. Modifying the lens or lens array dimensions to obtain the desired results is considered as routine optimization which a person having ordinary skill in the art can perform (MPEP 2144.05). Thus, it would be obvious to person having ordinary skill in the art at the effective filing to modify Depfenhart with the teachings of Teramura to design an optimized optical system for laser therapy or treatment.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Depfenhart,  and Teramura, and Spikker as applied to claims 1 & 9 above, and further in view of Neev et al. (WO 2012/171010 A2; hereinafter Neev).
Regarding claims 6-7 & 14-15, modified Depfenhart discloses the optical system of claims 1 & 9. Neev discloses tissue optical clearing devices with radiant sources to generate electromagnetic energy (e.g. [0057]-[0058]). Furthermore, Neev discloses radiant sources with spatial power densities greater than 1011 W/cm2 for plasma-induced ablation to dominate (e.g. [0062]). It would be obvious to person having ordinary skill in the art at the effective filing to further modify Depfenhart with the radiant source . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
26 February 2021